                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ILEANA RIVERA,                         :

                  Plaintiff            :    CIVIL ACTION NO 3:18-2143

      v.                               :          (JUDGE MANNION)

LACKAWANNA COUNTY                      :
DOMESTIC RELATIONS
SECTION, et al.,                       :

                  Defendants           :

                                 ORDER

      Pending before the court is the report of United States Magistrate Judge

William I. Arbuckle which recommends that the plaintiff’s complaint be

dismissed without further leave to amend pursuant to 28 U.S.C.

§1915(e)(2)(B)(ii). (Doc. 7). No objections have been filed to Judge Arbuckle’s

report. Upon review, the report and recommendation will be adopted in its

entirety.

      The plaintiff filed the instant action against the Lackawanna County

Domestic Relations Section and the Enforcement Administration for Child

Support of San Juan Puerto Rico, in which she alleges that there are

“undistributed payments” in the total amount of $3,153 on two child support

cases involving her daughter. (Doc. 1). Judge Arbuckle construed the

plaintiff’s complaint as attempting to raise claims pursuant to 42 U.S.C.

§1983. Upon preliminary consideration, Judge Arbuckle concluded that the

plaintiff’s complaint failed to state a claim upon which relief can be granted.
As a result, Judge Arbuckle issued an order explaining the defects in the

plaintiff’s complaint and giving her an opportunity to file an amended

complaint to cure the defects. (Doc. 6). The plaintiff was advised that her

failure to file an amended complaint may result in the dismissal of her action.

The plaintiff failed to file an amended complaint. Thus, Judge Arbuckle issued

the instant report which discusses the deficiencies of the plaintiff’s complaint

and recommends that the complaint be dismissed for failure to state a claim

upon which relief can be granted. As the plaintiff has already been given an

opportunity to cure the defects of her complaint, but failed to do so, Judge

Arbuckle recommends that the complaint be dismissed without further leave

to amend. Again, the plaintiff has not filed any objections to Judge Arbuckle’s

report.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the


                                        2
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

           The court has reviewed the bases for Judge Arbuckle’s report and finds

no clear error of record. The court agrees with the sound reasoning which led

Judge Arbuckle to conclude that the plaintiff’s complaint fails to state a claim

upon which relief can be granted. Therefore, the court will adopt the report of

Judge Arbuckle in its entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)   The report of Judge Arbuckle, (Doc. 7), is ADOPTED IN

                 ITS ENTIRETY.

           (2)   The plaintiff’s complaint, (Doc. 1), is DISMISSED WITH

                 PREJUDICE.

           (3)   The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: April 9, 2019
18-2143-01.wpd




                                          3
